TATEL, Circuit Judge,
concurring in part and dissenting in part:
I concur in all of the court's opinion except its discussion of section 209(e)(2)'s implied preemption of state regulatory authority. Because I do not believe that the record clearly establishes that Congress intended to take the unprecedented step of making the State of California the only government in the nation that may establish emission standards for used offroad equipment, I dissent from Part II B 2 of the court's opinion.
I fully agree with the court regarding federal and state authority to establish emission standards for new non-road vehicles and engines-that is, as we hold today, "showroom new" offroad equipment. See Majority op. at 1084-1087 (Part II B 1). As for non-new-that is, used-offroad equipment, I agree with my colleagues that the EPA lacks authority to establish emission standards. See *1100id. at 1089. Our only area of disagreement is over who, if not the EPA, may set emission standards for used offroad equipment. The key issue is whether section 209(e)(2) implicitly preempts states from setting emission standards for used offroad equipment. As the court suggests, the question whether Congress intended section 209(e)(2) to preempt states from setting emission standards for used offroad engines turns on— indeed, it is essentially the same as — whether Congress intended section 209(e)(2) to apply to used offroad equipment. See Majority op. at 1088.
The EPA interprets section 209(e)(2) as not reaching used offroad equipment at all. 59 Fed.Reg. 36,969 at 36,973-74 (1994). According to the EPA, therefore, states retain their historic authority to set emission standards for used offroad equipment. In contrast, the court finds that section 209(e)(2) applies to used offroad equipment, thereby preempting states from setting emission standards unless California and the EPA approve the standards under the two-stage review process established by section 209(e)(2). Under the first stage, California may adopt the standards only if they are “in the aggregate, at least as protective of public health and welfare as applicable Federal standards.” 42 U.S.C. § 7543(e)(2)(A) (1994). To survive second stage review, the EPA must conclude that California’s determination was not “arbitrary or capricious,” that California needs the proposed standards to meet “compelling and extraordinary conditions,” and that the standards are “consistent” with the other requirements of section 209 of the Act. 42 U.S.C. § 7543(e)(2)(A)(i)-(iii). California and other states may then implement those standards under section 209(e)(2)(B), provided they wait at least two years before doing so. See 42 U.S.C. § 7543(e)(2)(B).
Although I agree with the court that we must review the agency’s interpretation of section 209(e)(2) under the standards set forth in Chevron U.S.A Inc. v. Natural Resources Defense Council, 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), I respectfully disagree with the court’s approach to ascertaining Congressional intent under Chevron step one. The court’s approach in weighing the “plain meaning” of a section of the statute against other evidence of Congressional intent, in my view, goes beyond well-established standards of statutory construction, placing undue weight on the immediate language of a statute to the exclusion of virtually all other evidence. The court dismisses all evidence contradicting the “plain meaning” of statutory language unless each individual piece of evidence demonstrates to a “certainty” that the result implied by a plain reading of the statute is “[injconeeiva-ble,” “[injcomprehensible,” or “unintentional.” Majority op. at 1089,1090,1091.
Neither the Supreme Court nor we have required that courts give such weight to a piece of text alone. Rather, our overriding obligation under Chevron step one is to determine whether Congress has clearly expressed its intent. Chevron, 467 U.S. at 842, 104 S.Ct. at 2781. In so doing, we must consider the evidence “ ‘holistic[aUy]’.” United States Nat’l Bank of Oregon v. Independent Ins. Agents of America, Inc., 508 U.S. 439, 455, 113 S.Ct. 2173, 2182, 124 L.Ed.2d 402 (1993) (quoting United Savings Ass’n of Texas v. Timbers of Inwood Forest Assocs., 484 U.S. 365, 371, 108 S.Ct. 626, 630, 98 L.Ed.2d 740 (1988)). While the immediate statutory text is the most persuasive evidence of that intent, United States v. American Trucking Ass’ns, Inc., 310 U.S. 534, 543, 60 S.Ct. 1059, 1063, 84 L.Ed. 1345 (1940), “[ojver and over” the Supreme Court has “stressed that ... [courts] ‘must not be guided by a single sentence or member of a sentence, but look to the provisions of the whole law, and to its object and policy.’” United States Nat’l Bank of Oregon, 508 U.S. at 455, 113 S.Ct. at 2182 (quoting United States v. Heirs of Boisdoré, 49 U.S. (8 How.) 113, 122, 12 L.Ed. 1009 (1850)). We may depart from the literal meaning if it would produce either an “odd result,” Green v. Bock Laundry Machine Co., 490 U.S. 504, 509, 109 S.Ct. 1981, 1985, 104 L.Ed.2d 557 (1989), or “an unreasonable one ‘plainly at variance with the policy of the legislation as a whole,”’ American Trucking Ass’ns, 310 U.S. at 543, 60 S.Ct. at 1064 (quoting Ozawa v. United States, 260 U.S. 178, 194, 43 S.Ct. 65, 67, 67 L.Ed. 199 (1922)). Relying exclu*1101sively on a single piece of text is particularly inappropriate where, as here, we inquire into the scope of an implied preemption, thus beginning from the proposition that the statute on its face does not explicitly resolve the issue, see Barnett Bank v. Nelson, — U.S. -, -, 116 S.Ct. 1103, 1107-08, 134 L.Ed.2d 237 (1996). In such cases, courts have unhesitatingly given weight to the purpose, structure, and legislative history of the statute. See, e.g., Wisconsin Pub. Intervenor v. Mortier, 501 U.S. 597, 606, 111 S.Ct. 2476, 2482, 115 L.Ed.2d 532 (1991); California Coastal Comm’n v. Granite Rock Co., 480 U.S. 572, 592, 107 S.Ct. 1419, 1430, 94 L.Ed.2d 577 (1987); Illinois Commerce Comm’n v. ICC, 879 F.2d 917, 926 (D.C.Cir. 1989); California v. FCC, 798 F.2d 1515, 1519-20 (D.C.Cir.1986).
Applying these principles, I would defer to the EPA’s interpretation of section 209(e)(2) as not preempting state regulation of used offroad equipment. I begin with the text. The opening phrase of section 209(e)(2)— stating that the section applies to “any non-road vehicles or engines other than those referred to in” section 209(e)(1) — does indeed suggest that Congress intended section 209(e)(2) to apply not only to new offroad equipment not covered by section 209(e)(1), but also to used offroad equipment. If this were all the statute said on the subject and if no countervailing evidence existed, I would agree with the court that this language establishes that Congress intended to preempt states from setting emission standards for used offroad equipment. But there is considerable evidence to the contrary, evidence that I believe demonstrates that Congress did not intend to preempt state authority to regulate used offroad equipment.
First, interpreting section 209(e)(2) to apply to used offroad equipment makes little sense in light of section 209(e)(2)(A), which allows California to adopt emission standards only “if California determines that California standards will be, in the aggregate, at least as protective of public health and welfare as applicable Federal standards.” 42 U.S.C. § 7543(e)(2)(A). Because the EPA lacks authority to establish emission standards for used offroad equipment, there are no applicable federal standards.”
In explaining why Congress would have required California to compare its standards to non-existent federal standards, the court seems to rely on petitioner’s argument that because the California standards will “necessarily be ‘as protective of public health and welfare’” as the absent federal standards, California can rationally compare the two. Majority op. at 1089. While I suppose California could theoretically compare its standards with nothing, the court’s reading nonetheless leaves us with a provision that has no practical effect in regard to used offroad equipment. Because California’s standards for used offroad equipment will “necessarily be ‘as protective of public health and welfare’ ” as the nonexistent federal standards, id. (emphasis added), California’s review of emission standards — and the EPA’s subsequent review to determine whether California’s conclusions were arbitrary and capricious, see 42 U.S.C. § 7543(e)(2)(A)(i) — would serve no purpose at all in regard to used offroad equipment. Cf. Ratzlaf v. United States, 510 U.S. 135, -, 114 S.Ct. 655, 659, 126 L.Ed.2d 615 (1994) (noting that courts “should hesitate” to adopt interpretations that would render other provisions of a statute superfluous or unnecessary).
Second, the court’s interpretation leaves a regulatory gap that undermines the statute’s purpose of reducing air pollution. The court’s interpretation of section 209(e)(2) indisputably deprives forty-nine states of authority to set their own emission standards for used offroad equipment. If, for example, Florida wants to establish emission standards for air boats used in the Everglades, it cannot do so itself. Nor can it ask the EPA to set emission standards. Instead, it must ask California for assistance.
According to the court, any regulatory gap is “illusory” because California can still set emission standards and all fifty states may establish “in-use” regulations to control pollution from used offroad equipment. See Majority op. at 1090. Yet California standards hardly substitute for state emission standards. California, for example, is under no legal obligation to adopt emission stan*1102dards to help Florida regulate airboats. Nor is California likely to have an interest in Florida’s air quality. Even if California decides to adopt emission standards for air boats, there is no assurance that its standards would be appropriate for Florida or any other state. Moreover, California’s authority to set emission standards is limited: The EPA can only approve California emission standards if “California ... need[s] such ... standards to meet compelling and extraordinary conditions,” 42 U.S.C. § 7543(e)(2)(A)(ii) (emphasis added). If a particular kind of used air boat is not found in California (after all, California has no Everglades), or if California otherwise does not have a compelling need to regulate that equipment, no federal or state agency in the nation may set emission standards for it.
As for in-use regulations, the court apparently assumes that such regulations — which control the use, operation, or movement of offroad equipment — are as effective as emission standards in reducing pollution from used offroad equipment. Compared to emission standards, however, enforcing regulations restricting the actual use of offroad equipment would likely require more extensive on-site monitoring to determine whether, for example, the public is using its airboats at the proper times and places. In any event, Congress regards emission standards as an important weapon in the arsenals of both the federal and state governments in reducing pollution from mobile sources. See 42 U.S.C. § 7410(a)(2)(A) (1994) (requiring each state plan to “include enforceable emission limitations and other control measures ... to meet” federal air quality standards); 42 U.S.C. § 7521(a)(1) (1994) (authorizing federal emission standards for new motor vehicles); § 7547 (authorizing federal emission standards for new offroad equipment). Thus, by eliminating most states’ ability to set emission standards for used offroad equipment, the court creates a significant gap in terms of the tools that states may use to control air pollution, a gap not compensated for by either California’s emission standards or the states’ in-use regulations.
Third, the court’s reading of section 209(e)(2) is inconsistent with the Act’s structure. As the court acknowledges, Congress based its program for regulating offroad equipment on the existing program for regulating motor vehicles, see Majority op. at 4-10, 18-19, explicitly linking the two regimes together, see, e.g., 42 U.S.C. § 7547(d) (subjecting enforcement of federal emission standards for offroad equipment to provisions governing motor vehicles, including 42 U.S.C. §§ 7525, 7541-43). With respect to motor vehicles, the Clean Air Act generally preempts states from setting emission standards for new vehicles, see 42 U.S.C. § 7543(a), a preemption that is coextensive with EPA authority to set emission standards for new vehicles. Yet with respect to offroad equipment, the court’s interpretation preempts states from establishing emission standards for both new and used offroad equipment, a preemption that significantly exceeds EPA authority to set standards for new equipment.
Under the court’s interpretation, California’s role under the two preemption schemes also differs dramatically. For new motor vehicles (and new offroad equipment, for that matter), California serves as a “laboratory for innovation,” Motor & Equip. Mfrs. Ass’n v. EPA, 627 F.2d 1095, 1111 (D.C.Cir.1979), cert. denied, 446 U.S. 952, 100 S.Ct. 2917, 64 L.Ed.2d 808 (1980), producing emission standards for new vehicles as an alternative to federal standards. The court gives California a far greater role with respect to used offroad equipment: not an auxiliary laboratory operating alongside the federal regime, but the sole clearinghouse for the nation’s emission standards for used offroad equipment.
To be sure, Congress did not intend to duplicate exactly California’s role under the motor vehicle scheme. See Majority op. at 1091. While California may establish emission standards for all new motor vehicles subject to federal standards, see 42 U.S.C. § 7543(b), section 209(e)(1) clearly preempts even California from establishing its own emission standards for certain classes of new offroad equipment subject to federal regulation, see § 7543(e)(1). But that single departure from the motor vehicle model merely restricts California’s authority to set emis*1103sion standards for certain identified classes of offroad equipment, including locomotives and small construction and farm equipment. In contrast, the departure created by the court’s interpretation today is different in both type and magnitude, granting California exclusive power to set emission standards for all used offroad equipment.
Fourth, if Congress had intended to adopt such an unprecedented regulatory regime, one would think that a Senator, Representative, staff member, agency official, or lobbyist would have made note of the fact and explained what Congress was doing. But the legislative record is entirely devoid of any evidence that Congress meant to preempt states from acting even where the EPA cannot and to make California the national arbiter of emission standards for used offroad equipment. Indeed, the legislative record points in the opposite direction.
As the court notes, section 209(e)(2) was hastily added in conference. See Majority op. at 1091-1092. The House bill preempted state emission standards for new offroad equipment; the Senate bill contained no preemption at all. Thus, neither chamber addressed state regulation of used offroad equipment. See id. at 1091. As the EPA observes, the conferees were unlikelj to have compromised their views on the regulation of new offroad equipment by going beyond even the House bill to preempt state regulation of used offroad equipment. 59 Fed.Reg. at 36,-973.
Other evidence reinforces this conclusion. A joint House-Senate staff memorandum presented to the conferees explains that, under section 209(e)(1), “states and local governments would be preempted from regulating new nonroad engines which are smaller than 175 hp used in construction equipment or vehicles or farm equipment or vehicles, as well as new locomotives or new engines used in locomotives.” Joint House-Senate Staff, SummaRY Agreement on Title II, Mobile Sources at 3 (October 10, 1990). [JA at 5.] The memo then explains the scope of preemption under section 209(e)(2): “With respect to other covered nonroad sources, California would be permitted to set standards, and other States would be permitted to opt-in to the California standard using new provisions analogous to sections 177 and 209 of the current law.” Id. (emphasis added). According to the memo, therefore, section 209(e)(2) governs only “other covered” off-road equipment. While “other covered” equipment could conceivably mean something besides “other new” equipment, see Majority op. at 1092, that seems the most natural reading. New offroad vehicles and engines, after all, are the only equipment “covered” by federal emission standards; and the memo’s analogy to the regulation of motor vehicles bolsters the idea that the conferees intended to preempt only state regulation of “new” offroad equipment. Of course, I agree that a staff memorandum alone cannot trump clear statutory text, see id., but no one suggests that it carry such weight, only that it is consistent with other evidence easting doubt on the court’s interpretation. Finally, while Senators Baucus and Chafee may have overstated the narrowness of section 209(e)’s preemption, see Maj. op. at 1091-1092, then-comments suggest that the conferees were concerned only with new offroad equipment and had no intention of broadly preempting states from setting emission standards for used offroad equipment.
Fifth, neither petitioner nor the legislative record offers a plausible explanation why Congress would have intentionally applied section 209(e)(2) to used offroad equipment. The court suggests one of its own: Congress acted out of concern that states would otherwise violate the Allway Taxi doctrine — that is, that states might adopt emission standards for used offroad equipment that would, by imposing restrictions on equipment immediately after it is put into use, effectively undermine the uniformity of federal emission standards for new offroad equipment. See Majority op. at 1089-1090; Allway Taxi, Inc. v. City of New York, 340 F.Supp. 1120, 1124 (S.D.N.Y.) (determining whether section 209(e) preempted municipal regulations applying to motor vehicles used as taxi cabs), aff'd, 468 F.2d 624 (2d Cir.1972). With all respect, I think the court is grasping at straws.
Not only is the record barren of any evidence that Congress was concerned about *1104preserving the Allway Taxi rule, but there is not even a reasonable fit between the requirements of section 209(e)(2) and the goal of assuring that state emission standards comply with the Allway Taxi doctrine. While it may make sense for a federal agency to review state emission standards to protect federal turf, that does not explain why Congress would have required California to review and approve state emission standards. Nor would EPA review under section 209(e)(2)(A)(i)-(iii) significantly advance the Allway Taxi doctrine. As demonstrated above, section 209(e)(2)(A)(i), which requires the EPA to review California’s determination that state emission standards are “at least as protective of public health and welfare as applicable Federal standards,” 42 U.S.C. § 7543(e)(2)(A)(i), is completely superfluous in the context of used offroad equipment. Section 209(e)(2)(A)(ii), requiring that emission standards be ones that California needs to “meet compelling and extraordinary conditions,” has nothing to do with preventing states from adopting emission standards that could interfere with federal standards for new offroad equipment. It would prevent states from setting emission standards for used offroad equipment even when manufacturers had completely ceased producing that particular type of equipment, thereby posing no risk of undermining federal standards. And even the provision that the court relies on, section 209(e)(2)(A)(iii), which requires the EPA to review emission standards to ensure that they are “consistent with” section 209, bears at best a tenuous connection to the Allway Taxi doctrine. The EPA’s review takes place only if California has first reviewed the proposed state standards, either its own or another state’s, and passed them on to the federal government. Because only California’s own regulations are likely to reach the EPA, section 209(e)(2)(A)(iii)’s practical effect will be to allow the EPA to stop California from violating the Allway Taxi doctrine. This marginal benefit hardly explains why Congress would have adopted such an unprecedented regulatory regime.
Finally, the EPA offers an alternative interpretation of the statute that is simple and logical: Congress intended section 209(e)(2) to apply only to new offroad equipment not covered by section 209(e)(1), but made a clerical mistake in writing section 209(e)(2) to apply to “any” offroad equipment. This view is consistent with the structure of the statute, harmonizing the regulation of offroad equipment with that of motor vehicles. It advances the purpose of the statute, leaving no regulatory gap and allowing states to establish emission standards for used offroad equipment to accomplish their air quality goals. It is supported by the weight of legislative history; indeed, it is perfectly understandable given the haste in which Congress acted.
Because the court’s reading of a portion of the statute establishes a bizarre and unprecedented regulatory regime that conflicts with other provisions of the text, undermines the statute’s purpose and structure, finds no support in the legislative history, and produces a result that serves no apparent legislative purpose, and because a perfectly plausible alternative explanation exists, I think this is one of those “unusual eases” in which we may reject the apparent plain meaning of one portion of the statute’s text. Nat’l Bank of Oregon, 508 U.S. at 462, 113 S.Ct. at 2186 (determining that, because the apparently plain meaning was “overwhelm[ed by] evidence from the structure, language, and subject matter of the” statute, Congress made a “scrivener’s error”); see also Environmental Defense Fund v. EPA, 82 F.3d 451, 468-69 (D.C.Cir.1996) (rejecting literal application of section 176(c)(1) of the Clean Air Act because it would frustrate Congress’ intent and “look[ing] to the EPA for an interpretation of the statute more true to Congress’ purpose”). At the very least, the evidence as a whole casts sufficient doubt on Congress’ intent that we must conclude that some ambiguity exists as to whether Congress intended section 209(e)(2) to cover used offroad equipment.
Having thus found the statute ambiguous, I would consider whether the agency’s interpretation is permissible under Chevron step two. As noted above, the EPA’s interpretation — that section 209(e)(2) does not preempt state regulation of used offroad equipment— *1105is consistent with the purpose, structure, and legislative history of the statute. Moreover, because we are dealing with an implied preemption, we must “ ‘assumfe] that the historic police powers of the States were not to be superseded by the Federal Act unless that was the clear and manifest purpose of Congress.’ ” Wisconsin Pub. Intervenor, 501 U.S. at 605, 111 S.Ct. at 2482 (quoting Rice v. Santa Fe Elevator Corp., 831 U.S. 218, 230, 67 S.Ct. 1146, 1152, 91 L.Ed. 1447 (1947)). Having concluded under Chevron step one that Congress failed to express clearly its intent that section 209(e)(2) reaches used off-road equipment, I think that the agency has adopted a reasonable — indeed, the only permissible — interpretation of the statute.
One final note. The court explains its novel and narrow approach to statutory interpretation by suggesting that if courts were released from the bonds of plain language, they might intrude upon the policy choices properly left to the two political branches. Majority op. at 1088-1089. Relying on the language of a statute to the practical exclusion of all other evidence may produce a more limited judicial inquiry, but it will not necessarily result in a more deferential judiciary. In fact, it is the court, relying on the supposed plain language of a statute, that today overrides a decision by one of the two political branches and introduces its’ views into what would otherwise be an undisturbed dialogue between the executive and legislative branches.
Dissenting from Part II B 2 of the court’s opinion, I would deny all petitions for review.